Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (20130317659) in view of Wang (US 20130038312).
Regarding claim 1, Thomas teaches, a system (Fig. 1), comprising: 
a power supply (Fig. 1, el. 108); a central processing unit (Fig. 1, el. 102); and a telemetry system coupled to the power supply and to the central processing unit (Fig. 1, el. 106), the telemetry system configured to: receive sensor data (Fig. 2, el. 202 and Paragraph 21, 22-25); receive configuration information from the central processing unit; determine operations and operands for a series of actions based on the sensor data and the configuration information (Paragraph 22-29, 41, 47); execute the series of actions to produce an output; and store the output as telemetry data in a format (Paragraph 22-29, 41, 47).
	Thomas does not teach explicitly a power supply comprising phases and the data indicating a characteristic of at least one of the phases.
	Wang in the same art of endeavor teaches multi-phase power supply (abstract), and sensors that provide data indicating a characteristic of at least one of the phases (abstract), and Paragraph 24, 30-31, 33-34 and claim 1).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify Thomas with Wang in order to improve the system and reduce cost and improve productivity.
Regarding claim 2, Thomas in view of Wang teaches, wherein the system is configured to adjust the power supply responsive to the output (Wang: Paragraph 24, 30-31, 33-34 and claim 1).
Regarding claim 3, Thomas in view of Wang teaches, wherein the telemetry system if further configured to load the operations and operands into local storage (Thomas: Paragraph 22-29, 41, 47).
Regarding claim 4, Thomas in view of Wang teaches, wherein the format is a first format, the output is a first output, and the telemetry system is further configured to store a second output as the telemetry data in a second format (Thomas: Paragraph 27, 43).
Regarding claim 5, Thomas in view of Wang teaches, wherein the operations are first operations, the operands are first operands, and the series of actions is a first series of actions, the telemetry data is first telemetry data, and the telemetry system is further configured to: determine second operations and second operands for a second series of actions, wherein at least one of the second operands is the first telemetry data in the first format or the first telemetry data in the second format; execute the second series of actions to produce a third output; and sore the third output as second telemetry data (Thomas: Paragraph 22-29, 41, 47).
Regarding claim 6, Thomas in view of Wang teaches, wherein the sensor data is digital sensor data and the telemetry system is further configured to: receive analog sensor data; convert the analog sensor data to the digital sensor data with an analog-to-digital converter; and store the digital sensor data (Thomas: Paragraph 27, 43).
Regarding claim 7, Thomas in view of Wang teaches, wherein the configuration information indicates: the series of actions; the operations; at least some of the operands; and an operation of the operations after which to take an intermediate output (Thomas: Paragraph 22-29, 41, 47).
Regarding claim 8, Thomas in view of Wang teaches, wherein the operations are first operations, the operands are first operands, the series of actions is a first series of actions, and the telemetry system is further configured to load second operations and second operands associated with a second series of actions while executing the first series of actions (Thomas: Paragraph 22-29, 41, 47).
Regarding claim 15, see claim 1 rejection.
Regarding claim 16, see claim 1 rejection.
Regarding claim 17, see claim 3 rejection.
Regarding claim 19, see claim 1 rejection.
	Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pavel (US 20140219051) in view of Wang (US 20130038312).

Regarding claim 9, Pavel teaches a system (abstract), comprising: a power supply (Fig. 1, el. 160); and a telemetry system (Paragraph 172) coupled to the power supply (Fig. 1, el. 162), the telemetry system comprising: a storage element (Fig. 1, el. 122); a co-processor (Fig. 1, el. 120); and a state machine coupled to the storage element and to the co-processor (Paragraph 37, 90), the state machine configured to: receive sensor data (Paragraph 37, 90).
Wang teaches indicating a characteristic of the power supply; obtain configuration information; determine operations and operands based on the sensor data and the configuration information; load the operations and operands in the storage element; and schedule the operations and operands for the co-processor Paragraph 8, 21,24, 30-31, 33-34).
Therefore, it would have been obvious to one with ordinary skill in the art to modify Pavel with Wang in order to improve the system and reduce cost and improve productivity.
Regarding claim 11, Pavel in view of Wang teaches wherein the telemetry system further comprises an analog to digital converter configured to convert the sensor data from analog to digital (Pavel: Paragraph 37).
Allowable Subject Matter
Claims 10, 12-14, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652